Citation Nr: 0415385	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-09 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased evaluation for left calf 
gunshot wound, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for recurrent low 
back strain with minimal disc disease, currently rated as 10 
percent disabling.  

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of this appeal, in July 2003, the 
veteran's representative, R. Edward Bates, Attorney at Law, 
became unauthorized to represent claimants for benefits 
before VA.  Consequently, the power of attorney of record was 
revoked.  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

A July 2001 VA outpatient treatment record indicates that 
there are pertinent vocational rehabilitation records in 
relation to the claims.  The veteran's vocational 
rehabilitation folder has not been associated with the claims 
file.  

In addition, the schedular criteria for rating back 
disabilities changed during the pendency of the veteran's 
appeal.  The new criteria is effective September 26, 2003.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
There is insufficient evidence to evaluate the veteran's low 
back disability under the revised criteria.  38 C.F.R. 
§ 3.326.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:




1.  The AOJ should associate the 
vocational rehabilitation folder with 
the claims file.  

2.  The AOJ should obtain an opinion as 
to whether the service-connected 
disabilities preclude substantially 
gainful employment. 

3.  The AOJ should schedule the veteran 
for a VA examination to determine the 
severity of the veteran's low back 
disorder.  All findings should be 
reported in detail.  The examiner should 
review the claims file.  A complete 
rationale should accompany any opinion 
provided.  

4.  The veteran is advised that if he 
has, or is able to obtain, evidence 
relevant to his claims, he must submit 
the evidence.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


